Citation Nr: 9904459	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-13 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee surgery, currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a bilateral foot condition.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back condition.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that his service connected right knee 
disability is more severe than is reflected by the assigned 
rating.  He additionally maintains that new and material 
evidence has been submitted to warrant reopening claims of 
entitlement to service connection for a bilateral foot 
condition and a back condition.  He maintains that his foot 
condition was aggravated by service in that the dress shoes 
assigned him were too small and caused bunions for which he 
underwent surgery in 1993-94.  He also contends that arch 
supports afforded him worked satisfactorily with his combat 
boots but were too small for his military dress shoes.  The 
veteran also contends that his service-connected disabilities 
preclude all forms of gainful employment.  The veteran 
attributes his inability to work to primarily to his flat 
feet, a condition that preexisted service, and then to his 
right knee.  He claims that even without a foot problem he 
would be unable to work because of his knee disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants a 
separate 10 percent evaluation for arthritis of the right 
knee, but the preponderance of the evidence otherwise is 
against an increased evaluation for residuals of right knee 
surgery.  It is also the decision of the Board that no new 
and material evidence has been submitted to warrant reopening 
claims of entitlement to service connection for a back 
condition or for a bilateral foot condition and that the 
criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have 
not been met.


FINDINGS OF FACT

1.  Residuals of the right knee surgery are manifested by an 
asymptomatic scar and subjective complaints of swelling and 
by X-ray evidence of arthritis and objective observations of 
mild tenderness during the range of motion testing.

2.  In an unappealed rating decision dated in July 1978, the 
RO denied the veteran entitlement to service connection for a 
bilateral foot condition and a back condition.

3.  That evidence associated with the claims file subsequent 
to the July 1978 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of claims of entitlement to service connection for a 
bilateral foot condition and/or a back condition. 

4.  The record as a whole is insufficient to establish that 
the veteran is precluded from all types of gainful employment 
by reason of his service connected disabilities.


CONCLUSIONS OF LAW

1.  A separate 10 percent evaluation is warranted for 
arthritis of the right knee.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5003 (1998).

2.  The schedular criteria for rating greater than 10 percent 
for residuals of right knee surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (1998).

3.  The July 1978 RO decision which denied entitlement to 
service connection for a bilateral foot condition and for a 
back condition is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (1998). 

4.  New and material evidence to reopen the claim for service 
connection for a bilateral foot condition and a back 
condition has not been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).   

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's complete service medical records are 
unavailable, presumably having been destroyed in a fire in 
1973.  In the context of a July 1978 rating, the RO requested 
that the veteran supply additional information to advantage 
his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  
All information provided which could have been pursued 
further was followed.  The veteran provided a copy of a 
letter from the National personnel Records Center which 
indicated that medical records could not be reconstructed.  
The Board preliminarily finds that the RO has sustained its 
obligations to assist the veteran in development of his 
claim.  See Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Available service medical records consist primarily of 
treatment records generally reflecting the veteran 
recuperating from right knee surgery and a separation medical 
examination showing pes planus and a back condition both of 
which existed prior to service. 

In May 1996, the veteran was afforded a VA general medical 
examination.  He reported complaints of left foot pain when 
he walked more than 100 yards.  He also reported intermittent 
low back pain when he did heavy exertion.  His gait was 
slightly antalgic, favoring the left foot.  There were no 
cardiovascular problems noted and the veteran was not limited 
by respiratory capacity.  The right knee was stable on 
anterior and posterior drawer test.  There was no lateral 
instability.  Flexion was to 90 degrees and extension was to 
approximately 180 degrees.  No comment was made suggesting 
limitation of range of motion.  There was no evidence of any 
swelling, erythema or acute swelling which was new in any 
joint.  Other orthopedic conditions pertaining to the back 
and feet were also addressed but there was no association of 
any such conditions to service.

At his hearing before a representative of the RO in June 
1998, the veteran indicated that his primary problems leading 
to his unemployment were his foot and right knee problem, 
which limited his ability to walk.  Arch supports were issued 
during service.  He claimed that they helped when he wore 
combat boots but did not fit into his dress shoes.  He also 
testified that, even without his foot problems, his knee 
disability was so severe that it would preclude employment.  
He also reported receiving social security benefits but that 
such benefits were age related and not predicated on 
disability.  A letter from the veteran's private physician 
dated in November 1995 indicates that the veteran has chronic 
ongoing problems with his feet that limit his ability to 
stand, walk or climb and that such problems were permanent.

Right Knee

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for residuals 
of right knee surgery is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996). 

The veteran was afforded a VA knee examination in February 
1998.  He reported that he had twisted his right knee during 
basic training in 1957 and was subsequently reported with a 
torn cartilage.  He underwent a surgical procedure in 1958, 
followed by physical therapy.  He complained that he has been 
unable to participate in sports since the injury and that 
prolonged walking caused discomfort and swelling.  After 
flare-ups, discomfort would last 3-7 days and then return to 
normal without specific treatment.  He also reported that he 
had retired from employment as a security guard in January 
1994, secondary to both knee and foot problems.  He also 
reported that he had pain, weakness, fatigability and lack of 
endurance with activity.  No history of locking or 
instability was reported.  He reported that he had not done 
anything in the recent past to stress the right knee.  He 
reported occasional swelling with flare-ups but no loss of 
range of motion.  The physician observed that the veteran had 
a normal gait without favoring either extremity.  

There was a well-healed surgical scar on the lateral aspect 
of the right knee.  There was no tenderness, no erythema and 
no joint effusion.  Range of motion was reported as full with 
flexion to 135 degrees, extension to 0 degrees, internal and 
external rotation to 10 degrees.  There was mild tenderness 
during the range of motion testing in the inferior portion of 
the patella and the proximal tibia.  Range of motion was also 
normal against strong resistance.  There was some tenderness 
in the lateral aspect of the right knee during McMurray 
testing.  There was no evidence of pain on range of motion.  
There was no unusual shoe pattern or breakdown of the feet 
related to the knee.  Medial and lateral collateral ligament 
testing was normal for medial and lateral stability.  
McMurray's test was normal.  Right knee X-ray revealed 
degenerative changes with spurring and sclerosis along the 
medial and lateral tibiofemoral joints.  Diagnosis was status 
post traumatic injury to the right knee with surgical 
procedure to repair cartilage and degenerative arthritis 
secondary.

The most apparent residual of the surgical procedure is the 
scar along the knee, which has been reported as asymptomatic.  
For scars not located on the head, face, or neck, a 10 
percent rating is provided for a superficial poorly nourished 
scar with repeated ulceration, 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (1998), or for a superficial, tender and painful 
scar on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  Under the circumstances, a 
compensable evaluation is not warranted for this condition.

The veteran's right knee is evaluated pursuant to Diagnostic 
Code 5259.  The regulations also provide a 10 percent rating 
for symptomatic removal of the semilunar cartilage.  
Diagnostic Code 5259.  Dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent rating.  Diagnostic Code 5258.  
The evidence does not support a higher evaluation for the 
residuals of the surgical procedure.

Although the veteran complains of occasional pain and 
swelling, no clinical evidence has been produced 
corroborating such symptomatology.  Some mild tenderness 
during the range of motion testing in the inferior portion of 
the patella and the proximal tibia was confirmed.  The range 
of motion studies do not demonstrate appreciable range of 
motion decrease such that evaluation of the veteran's 
disability pursuant to pertinent diagnostic criteria for 
decreased range of motion would be more beneficial to the 
veteran.  The Board notes that range of motion reported in 
May 1996 is questionable, given prior and subsequent findings 
and the absence of further findings relating to range of 
motion.  Thus, those ranges are not regarded as reliable in 
contrast to subsequent examination findings.  Nevertheless, 
there is also X-ray evidence of degenerative arthritis which 
the VA examiner in February 1998 reported as secondary to 
trauma.  Under the circumstances, VAOGCPREC 9-98 instructs 
that a separate compensable rating for arthritis is warranted 
pursuant to Diagnostic Code 5003 and section 4.49.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003.  Thus, considering the limited extent of the 
symptomatology, a separate 10 percent evaluation is warranted 
and is for application because limitation of motion is not 
demonstrated to a compensable degree.

New and Material

In an unappealed rating determination from July 1978, the RO, 
inter alia, denied entitlement to service connection for a 
back condition and for a foot condition, as the evidence 
showed both conditions existed prior to service.  Inasmuch as 
the veteran did not perfect a timely appeal, the RO's 
decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, No. 96-1695 
(U.S. Vet. App. Oct. 30, 1998).  

The evidence that was of record at the time of the prior 
denial included a portion of the veteran's service medical 
records.  Defects noted on separation were kyphosis of the 
thoracic spine and pectus excavatum, moderate, asymptomatic, 
EPTS and pes planus, 3d degree, bilateral, symptomatic, EPTS, 
asymptomatic with arch supports.  A VA examination from 1978 
is also of record.

In the context of the current claim, medical records have 
been obtained from September 1991 of treatment for acute 
lumbosacral disc with radiculitis, left.  The history of the 
incident leading to treatment for that condition indicates 
that the veteran bent over in the shower on the day prior to 
being seen and had sudden onset of severe lumbosacral pain.  
The initial impression was acute herniated nucleus pulposus 
with radiculitis.  X-rays afforded in September 1991 provided 
the impression of mild arthritic change, without evidence of 
spinal stenosis or herniated nucleus pulposus.  His final 
diagnosis was acute lumbosacral strain and lumbosacral 
arthritis.  No association of the conditions to military 
service was made, however.

Also in the context of the current claim, medical records 
have also been obtained from 1993 and 1994 for treatment of 
the veteran's feet.  Such records do not attribute any foot 
condition to the veteran's military service.   

The record also contains statements and testimony to the 
effect of how the veteran's back and foot problems were 
exacerbated in service along with allegedly ill fitting dress 
shoes and from carrying loads.  

The Board observes that both the claimed back condition and 
claimed exacerbations to the veteran's preexisting foot 
problems were reported as essentially asymptomatic upon 
release from active military service.  The Board notes that 
none of the medical evidence recently submitted has 
associated any of the claimed conditions to service. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current back and foot 
disorders results from military service in 1957-1959 and the 
other lay statements do not serve his claim in a meaningful 
way, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim). 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16.

In his appeal dated in April 1996, the veteran indicated that 
he was unemployable due to back, lung, foot and knee problems 
and that he had lost his employment due to his inability to 
fulfill job requirements.  In a statement from his former 
employer received in September 1995, it was indicated that 
the veteran worked as a security guard from January 1992 to 
January 1994 and that his employment was terminated because 
his position was eliminated.  The veteran disputed that 
characterization by his former employer, and his daughter 
supported his contention that the job had been expanded to 
include duties which he was unable to perform.  According to 
the veteran, additional duties were added to include lifting 
and more walking.

According to his September 1995 application for Increased 
Compensation due to Unemployability, the veteran has a high 
school level education and additional training as a taxi 
driver and security guard, but he has not tried to obtain 
employment since 1994. 

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one of the several having a 
minimal rating of 40 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total service-connected disability rating based on 
individual unemployability may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The veteran's service connected disabilities are: residuals 
of right knee surgery, evaluated as 10 percent disabling on a 
schedular basis and arthritis of the right knee, also 
evaluated as 10 percent disabling.  The combined rating for 
the service-connected disorders does not make the veteran 
eligible for a total compensation rating based on individual 
unemployability.  38 C.F.R. §§ 4.16(a), 4.25.  Even if the 
veteran does not qualify pursuant there, he may qualify 
through an extra-schedular basis if the veteran is found to 
be unemployable by reason of his/her disabilities, age, 
occupational background and other relevant factors.  The 
current level of the veteran's right knee disability, having 
been detailed above, does not provide clinical observations 
in support of a total obstacle to employment.  The obstacle 
to a particular job does not preclude all employment.  The 
disability does not support a finding that the veteran has 
been rendered unemployable.  The Board finds that the record 
as a whole is insufficient to establish that the veteran is 
precluded from all types of gainful employment by reason of 
his service connected disabilities.  


ORDER

Entitlement to a separate 10 percent evaluation for arthritis 
of the right knee is granted, subject to the provisions 
governing the award of monetary benefits.   

Entitlement to increased evaluation for residuals of right 
knee surgery is denied. 

The veteran's claim of entitlement to service connection for 
a bilateral foot condition is not reopened. 

The veteran's claim of entitlement to service connection for 
a back condition is not reopened. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -


